DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 8/22/22:
Claims 1 – 3, 4 – 7 and 10 - 20 are pending in the application.  
Claims 13 – 20 are withdrawn without traverse.  
The nonstatutory double patenting rejection is withdrawn due to the approval of the electronic terminal disclaimer over application serial number 17/431250.  

Election/Restrictions

Claims 1 – 3, 5 – 7 and 10 – 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 - 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/16/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  





Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 8/22/22, with respect to the claims at issue have been fully considered and are persuasive.  The double patenting rejection of claims 1 - 12 is withdrawn due to approval of the terminal disclaimer.  

Allowable Subject Matter

Claims 1 – 3, 5 – 7 and 10 - 20 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a polymerizable composition for an optical material.  

The closest prior art of record is believed to be US 20200017720 to Lui et al hereinafter “Lui”.  24. Lui is directed to optically clear adhesives [0001].

Lui teaches a composition at Table 3, Example 3
which comprises 11.88 g PVB, 3.39 g of an acrylate terminated copolymer (K), 1.78 g of acrylate monomer CN3100 and 0.59 g of a 10% solution of Irgacure 819 [0050].  Acrylate terminated copolymer (K) comprises HDI, poly THF 1000 and HEA (Table 2, PUA M). HDI (1,6 hexanediol diisocyanate) does not contain and aromatic ring (Table 1). The total monomer content of PVB, copolymer K and CN3100 is 17.05g and the composition comprises 0.0609 g of dibutyltin dilaurate (DBTDL) and IRG 819. DBTDL and IRG 819 are catalysts. DBTDL is used at 500 ppm or 0.05% of PUA (K) [0048].  This is equivalent to 100 parts of two or more monomers to 0.357 parts of catalyst. This is within the claimed range. Acrylate terminated copolymer (K) is a prepolymer and is a polymer of two or more different monomers.  

Lui does not teach or suggest does not teach or suggest the use of two or more  different monomers for an optical material contain a polythiol compound containing two or more mercapto groups.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PAS/										9/9/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759